Exhibit 10.2

RENAISSANCERE HOLDINGS LTD.

2016 RESTRICTED STOCK UNIT PLAN

1. PURPOSE.

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for shareholders of the Company by closely aligning the
interests of such individuals with those of such shareholders. The Plan
authorizes the award of phantom equity in the form of Restricted Stock Units to
Eligible Persons to encourage such Eligible Persons to expend maximum effort in
the creation of shareholder value.

2. DEFINITIONS.

(a) “Affiliate” means, with respect to a Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means, with respect to a Participant and in the absence of a
Restricted Stock Unit Agreement or Participant Agreement otherwise defining
Cause, (1) the Participant’s plea of nolo contendere to, conviction of or
indictment for, any crime (whether or not involving the Company or its
Affiliates) (i) constituting a felony or (ii) that has, or could reasonably be
expected to result in, an adverse impact on the performance of the Participant’s
duties to the Service Recipient, or otherwise has, or could reasonably be
expected to result in, an adverse impact on the business or reputation of the
Company or its Affiliates, (2) conduct of the Participant, in connection with
his or her employment or service, that has resulted, or could reasonably be
expected to result, in material injury to the business or reputation of the
Company or its Affiliates, (3) any material violation of the policies of the
Service Recipient, including, but not limited to, those relating to sexual
harassment or the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Service Recipient; (4) the
Participant’s act(s) of gross negligence or willful misconduct in the course of
his or her employment or service with the Service Recipient;
(5) misappropriation by the Participant of any assets or business opportunities
of the Company or its Affiliates; (6) embezzlement or fraud committed by the
Participant, at the Participant’s direction, or with the Participant’s prior
actual knowledge; or (7) willful neglect in the performance of the Participant’s
duties for the Service Recipient or willful or repeated failure or refusal to
perform such duties. If, subsequent to the Termination of a Participant for any
reason other than by the Service Recipient for Cause, it is discovered that the
Participant’s employment or service could have been terminated for Cause, such
Participant’s employment or service shall, at the discretion of the Committee,
be deemed to have been terminated by the Service Recipient for Cause for all
purposes under the Plan, and the Participant shall be required to repay to the
Company all amounts received by him or her in respect of any Restricted Stock
Unit following such Termination that would have been forfeited under the Plan
had such Termination been by the Service Recipient for Cause. In the event that
there is a Restricted Stock Unit Agreement or Participant Agreement defining
Cause, “Cause”



--------------------------------------------------------------------------------

shall have the meaning provided in such agreement, and a Termination by the
Service Recipient for Cause hereunder shall not be deemed to have occurred
unless all applicable notice and cure periods in such Restricted Stock Unit
Agreement or Participant Agreement are complied with.

(d) “Change in Control” means:

(i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the U.S. Securities
and Exchange Commission or similar non-U.S. regulatory agency or pursuant to a
Non-Control Transaction) whereby any “person” (as defined in Section 3(a)(9) of
the Exchange Act) or any two or more persons deemed to be one “person” (as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company
or any of its Affiliates, an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates (or its related trust), or any underwriter
temporarily holding securities pursuant to an offering of such securities,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities eligible to vote in the election of the Board (the “Company Voting
Securities”);

(ii) the date, within any consecutive twenty-four (24) month period commencing
on or after the Effective Date, upon which individuals who constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the Effective Date whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including, but not limited
to, a consent solicitation) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) the consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving the Company or any of its Affiliates
that requires the approval of the Company’s shareholders (whether for such
transaction, the issuance of securities in the transaction or otherwise)
(a “Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company

 

- 2 -



--------------------------------------------------------------------------------

Voting Securities were converted pursuant to such Reorganization), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among holders thereof
immediately prior to such Reorganization, (ii) no Person, other than an employee
benefit plan sponsored or maintained by the Surviving Company or the Parent
Company (or its related trust), is or becomes the beneficial owner, directly or
indirectly, of fifty percent (50%) or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent Company,
or if there is no Parent Company, the Surviving Company, and (iii) at least a
majority of the members of the board of directors of the Parent Company, or if
there is no Parent Company, the Surviving Company, following the consummation of
such Reorganization are members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or

(iv) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one “person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company’s Affiliates.

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control shall then be
deemed to occur, and (y) with respect to the payment of any amount that
constitutes a deferral of compensation subject to Section 409A of the Code
payable upon a Change in Control, a Change in Control shall not be deemed to
have occurred, unless the Change in Control constitutes a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code.

(e) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

(f) “Committee” means the Board or such other committee consisting of two or
more individuals appointed by the Board to administer the Plan and each other
individual or committee of individuals designated to exercise authority under
the Plan.

(g) “Company” means RenaissanceRe Holdings Ltd., a Bermuda company, and its
successors by operation of law.

(h) “Effective Date” means November 10, 2016.

 

- 3 -



--------------------------------------------------------------------------------

(i) “Eligible Person” means (i) each employee and officer of the Company or any
of its Affiliates; (ii) each non-employee director of the Company or any of its
Affiliates; (iii) each other natural Person who provides substantial services to
the Company or any of its Affiliates as a consultant or advisor (or a wholly
owned alter ego entity of the natural Person providing such services of which
such Person is an employee, shareholder or partner) and who is designated as
eligible by the Committee; and (iv) any natural Person who has been offered
employment by the Company or its Affiliates; provided that such prospective
employee may not receive any payment relating to the settlement of Restricted
Stock Units until such Person has commenced employment with the Company or any
of its Affiliates. An employee on an approved leave of absence may be considered
as still in the employ of the Company or any of its Affiliates for purposes of
eligibility for participation in the Plan.

(j) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, including the rules and regulations thereunder and any
successor provisions, rules and regulations thereto.

(k) “Fair Market Value” means, as of any date when the Stock is listed on one or
more national securities exchanges, the closing price reported on the principal
national securities exchange on which such Stock is listed and traded on the
date of determination or, if the closing price is not reported on such date of
determination, the closing price reported on the most recent date prior to the
date of determination. If the Stock is not listed on a national securities
exchange, “Fair Market Value” shall mean the amount determined by the Board in
good faith, and in a manner consistent with Section 409A of the Code, to be the
fair market value per share of Stock.

(l) “Good Reason” means, with respect to a Participant and in the absence of a
Restricted Stock Unit Agreement or Participant Agreement otherwise defining Good
Reason, without the Participant’s consent, (i) a material diminution in the
Participant’s employment duties, responsibilities, or authority, or the
assignment to the Participant of duties that are materially inconsistent with
his or her position; (ii) a material reduction in the Participant’s base salary
or target annual bonus or incentive compensation opportunity; or (iii) a
relocation of the Participant’s principal place of employment to a location more
than thirty-five (35) miles farther from his or her principal residence than the
location at which the Participant was employed immediately preceding such
change. In no event will a Participant have the right to terminate his or her
employment for Good Reason unless (x) such Participant provides written notice
to the Company within ninety (90) days after the initial occurrence of the event
or condition that gives such Participant the right to terminate his or her
employment for Good Reason and (y) the Company has not cured such Participant’s
right to terminate his or her employment for Good Reason within thirty (30) days
of the receipt of such written notice by the Company. In the event that there is
a Restricted Stock Unit Agreement or Participant Agreement defining Good Reason,
“Good Reason” shall have the meaning provided in such agreement, and a
Termination by the Participant for Good Reason hereunder shall not be deemed to
have occurred unless all applicable notice and cure periods in such Restricted
Stock Unit Agreement or Participant Agreement are complied with.

 

- 4 -



--------------------------------------------------------------------------------

(m) “Participant” means an Eligible Person who has been granted Restricted Stock
Units under the Plan or, if applicable, such other Person who holds Restricted
Stock Units.

(n) “Participant Agreement” means an employment or other services agreement
between a Participant and the Service Recipient that describes the terms and
conditions of such Participant’s employment or service with the Service
Recipient and is effective as of the date of determination.

(o) “Payment Date” shall mean the Service Recipient’s first administratively
practicable payroll date immediately following the Vesting Date.

(p) “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.

(q) “Plan” means this RenaissanceRe Holdings Ltd. 2016 Restricted Stock Unit
Plan, as amended from time to time.

(r) Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Exchange Act.

(s) “Restricted Stock Unit” means a notional unit representing the right to
receive a cash amount equal to the Fair Market Value of one share of Stock on a
specified settlement date.

(t) “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Restricted Stock Unit grant.

(u) “Service Recipient” means, with respect to a Participant holding Restricted
Stock Units, either the Company or an Affiliate by which the original recipient
of such Restricted Stock Units is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

(v) “Stock” means the full voting common shares, par value $1.00 per share, of
the Company, and such other securities as may be substituted for such stock
pursuant to Section 5 hereof.

(w) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that the Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that

 

- 5 -



--------------------------------------------------------------------------------

would constitute the Service Recipient immediately following such transaction,
such Participant shall be deemed to have suffered a Termination hereunder as of
the date of the consummation of such transaction. Notwithstanding anything
herein to the contrary, a Participant’s change in status in relation to the
Service Recipient (for example, a change from employee to consultant) shall not
be deemed a Termination hereunder with respect to any Restricted Stock Units
constituting “nonqualified deferred compensation” subject to Section 409A of the
Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of Restricted Stock Units constituting
nonqualified deferred compensation subject to Section 409A of the Code that are
payable upon a Termination shall be delayed for such period as may be necessary
to meet the requirements of Section 409A(a)(2)(B)(i) of the Code. On the first
business day following the expiration of such period, the Participant shall be
paid, in a single lump sum without interest, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence, and any
remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule applicable to such Restricted Stock Units.

(x) “Vesting Date” means, with respect to any Restricted Stock Unit, the date
upon which the applicable vesting conditions set forth in a Participant’s
Restricted Stock Unit Agreement are satisfied.

3. ADMINISTRATION.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (i) select Eligible Persons to become Participants; (ii) grant
Restricted Stock Units; (iii) determine the terms and conditions of, and all
other matters relating to, Restricted Stock Units; (iv) prescribe Restricted
Stock Unit Agreements (which need not be identical for each Participant) and
rules and regulations for the administration of the Plan; (v) construe and
interpret the Plan and Restricted Stock Unit Agreements and correct defects,
supply omissions, and reconcile inconsistencies therein; and (vi) make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Any action of the Committee shall be final,
conclusive, and binding on all Persons, including, without limitation, the
Company, its shareholders and Affiliates, Eligible Persons, Participants, and
beneficiaries of Participants. Notwithstanding anything in the Plan to the
contrary, the Committee shall have the ability to accelerate the vesting of any
outstanding Restricted Stock Units at any time and for any reason, subject to
Section 5(b), or in the event of a Participant’s Termination by the Service
Recipient other than for Cause, by the Participant for Good Reason, or due to
the Participant’s death, disability or retirement (as such terms may be defined
in an applicable Restricted Stock Unit Agreement or Participant Agreement, or,
if no such definition exists, in accordance with the Company’s then-current
employment policies and guidelines). For the avoidance of doubt, the Board shall
have the authority to take all actions under the Plan that the Committee is
permitted to take.

(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to
Restricted Stock Units granted or to be granted to a Participant who is then
subject to Section 16

 

- 6 -



--------------------------------------------------------------------------------

of the Exchange Act in respect of the Company, must be taken by the remaining
members of the Committee or a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members (a “Qualifying
Committee”). Any action authorized by such a Qualifying Committee shall be
deemed the action of the Committee for purposes of the Plan. The express grant
of any specific power to a Qualifying Committee, and the taking of any action by
such a Qualifying Committee, shall not be construed as limiting any power or
authority of the Committee.

(c) Delegation. To the extent permitted by applicable law, the Committee may
delegate to officers or employees of the Company or any of its Affiliates, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions under the Plan, including, but not limited
to, administrative functions, as the Committee may determine appropriate. The
Committee may appoint agents to assist it in administering the Plan. Any actions
taken by an officer or employee delegated authority pursuant to this
Section 3(c) within the scope of such delegation shall, for all purposes under
the Plan, be deemed to be an action taken by the Committee. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, any Restricted
Stock Units granted under the Plan to any Eligible Person who is not an employee
of the Company or any of its Affiliates (including any non-employee director of
the Company or any Affiliate) or to any Eligible Person who is subject to
Section 16 of the Exchange Act must be expressly approved by the Committee or
Qualifying Committee in accordance with subsection (b) above.

4. RESTRICTED STOCK UNITS.

(a) General. Restricted Stock Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate Restricted Stock Unit Agreements, which agreements need not be
identical. Notwithstanding anything contained in the Restricted Stock Unit
Agreement, the Committee shall have the authority to remove any or all of the
conditions imposed on, and restrictions relating to, the Restricted Stock Units
whenever it may determine that, by reason of changes in applicable laws or other
changes in circumstances arising after the applicable date of grant, such action
is appropriate. Participants shall have no rights with respect to the Restricted
Stock Units granted hereunder beyond those of a general creditor of the Company,
and such Restricted Stock Units represent an unfunded and unsecured obligation
of the Company.

(b) Dividend Equivalents. If, during the time a Restricted Stock Unit remains
outstanding, a cash dividend is declared and paid by the Company in respect of
the Stock, except as otherwise provided in a Participant’s Restricted Stock Unit
Agreement, for each outstanding Restricted Stock Unit then held by such
Participant, such Participant shall be entitled to a dividend equivalent amount
equal to the cash dividend paid by the Company upon one share of Stock. Except
as provided by the Committee in a Restricted Stock Unit Agreement, Participant
Agreement or otherwise, dividend equivalent amounts shall be retained by the
Company and credited to a notional, non-interest bearing, bookkeeping account,
and shall be paid to Participants at the same time the Restricted Stock Units to
which such dividend equivalent amounts relate are settled in accordance with the
Plan. To the extent that such Restricted Stock Units are forfeited prior to
settlement, so too will any related dividend equivalent amounts.

 

- 7 -



--------------------------------------------------------------------------------

(c) Settlement. Restricted Stock Units shall be settled in cash on the Payment
Date following the applicable Vesting Date for such vested Restricted Stock
Units. The Company shall deduct from all amounts paid to the Participant under
the Plan all U.S. federal, state, local, and other taxes required by law to be
withheld with respect to such payments.

(d) Termination of Employment or Service. Except as provided by the Committee in
a Restricted Stock Unit Agreement, Participant Agreement or otherwise, in the
event of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have vested, (1) all vesting with respect
to such Participant’s Restricted Stock Units outstanding shall cease; (2) all of
such Participant’s unvested Restricted Stock Units outstanding shall be
forfeited for no consideration as of the date of such Termination, and (3) any
vested Restricted Stock Units then held by such Participant that have not been
settled shall be settled as soon as practicable following the date of such
Termination and in no event later than the Payment Date.

5. ADJUSTMENT FOR RECAPITALIZATION, MERGER, ETC.; CHANGE IN CONTROL.

(a) Capitalization Adjustments. The number of shares of Stock covered by each
outstanding Restricted Stock Unit shall be equitably and proportionally adjusted
or substituted, as determined by the Committee, in its sole discretion, as to
the number, price, or kind of a share of Stock or other consideration subject to
such Restricted Stock Unit (i) in the event of changes in the outstanding Stock
or in the capital structure of the Company by reason of stock dividends,
extraordinary cash dividends, stock splits, reverse stock splits,
recapitalizations, reorganizations, mergers, amalgamations, consolidations,
combinations, exchanges, or other relevant changes in capitalization occurring
after the date of grant of any Restricted Stock Unit; (ii) in connection with
any extraordinary dividend declared and paid in respect of shares of Stock,
whether payable in the form of cash, stock, or any other form of consideration;
or (iii) in the event of any change in applicable laws or circumstances that
results in or could result in, in either case, as determined by the Committee in
its sole discretion, any substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants in the Plan.

(b) Double-Trigger Vesting. Notwithstanding any other provisions of the Plan, a
Restricted Stock Unit Agreement or Participant Agreement to the contrary, with
respect to any Restricted Stock Unit that is assumed or substituted in
connection with a Change in Control, the vesting or settlement of such
Restricted Stock Unit may not be accelerated by reason of the Change in Control
for any Participant unless the Participant experiences an involuntary
Termination as a result of the Change in Control. Unless otherwise provided for
in a Restricted Stock Unit Agreement or Participant Agreement, any Restricted
Stock Unit held by a Participant who experiences an involuntary Termination as a
result of a Change in Control shall immediately vest as of the date of such
Termination. For purposes of this Section 5(b), a Participant will be deemed to
experience an involuntary Termination as a result of a Change in Control if the
Participant experiences a Termination by the Service Recipient other than for
Cause or by the Participant for Good Reason, or otherwise experiences a
Termination under

 

- 8 -



--------------------------------------------------------------------------------

circumstances which entitle the Participant to mandatory severance payment(s)
pursuant to applicable law or, in the case of a non-employee director of the
Company, if the non-employee director’s service on the Board terminates in
connection with or as a result of a Change in Control, in each case, at any time
beginning on the date of the Change in Control up to and including the second
(2nd) anniversary of the Change in Control.

6. TRANSFERABILITY OF AWARDS.

Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the applicable
laws of descent and distribution. Notwithstanding the foregoing, Restricted
Stock Units and a Participant’s rights under the Plan shall be transferable for
no value to the extent provided in a Restricted Stock Unit Agreement or
otherwise determined at any time by the Committee.

7. EMPLOYMENT OR SERVICE RIGHTS.

No individual shall have any claim or right to be granted Restricted Stock Units
under the Plan or, having been selected for the grant of Restricted Stock Units,
to be selected for the grant of any other Restricted Stock Units. Neither the
Plan nor any action taken hereunder shall be construed as giving any individual
any right to be retained in the employ or service of the Company or an Affiliate
of the Company.

8. AMENDMENT OF THE PLAN OR AWARDS; PLAN TERMINATION.

(a) Amendment. The Board or the Committee, at any time, and from time to time,
may amend the Plan and/or the terms of the Restricted Stock Units; provided,
however, that the rights provided under Restricted Stock Units outstanding at
the time of any such amendment shall not be impaired by any such amendment
unless the Participant consents in writing (it being understood that no action
taken by the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 5 hereof, shall
constitute an amendment to the Plan or a Restricted Stock Unit for such
purpose). Notwithstanding the foregoing, subject to the limitations of
applicable law, if any, and without an affected Participant’s consent, the Board
or the Committee may amend the terms of the Plan or any one or more Restricted
Stock Units from time to time as necessary to bring such Restricted Stock Units
into compliance with applicable law, including, without limitation, Section 409A
of the Code and Section 457A of the Code.

(b) Termination or Suspension of Plan. The Board may suspend or terminate the
Plan at any time. No Restricted Stock Units may be granted under the Plan while
the Plan is suspended or after it is terminated; provided, however, that
following any suspension or termination of the Plan, the Plan shall remain in
effect for the purpose of governing all Restricted Stock Units then outstanding
hereunder until such time as all Restricted Stock Units under the Plan have been
terminated, forfeited, or otherwise canceled, or earned, settled, or otherwise
paid out, in accordance with their terms.

9. EFFECTIVE DATE OF THE PLAN.

The Plan is effective as of the Effective Date.

 

- 9 -



--------------------------------------------------------------------------------

10. MISCELLANEOUS.

(a) Section 409A; Section 457A. It is intended that the payments to be made
under this Plan comply with the “short-term deferral exemption” provided under
each of Section 409A and 457A of the Code and the regulations promulgated
thereunder, and the Committee shall interpret the Plan provisions
accordingly. Notwithstanding such, in no event whatsoever shall the Company or
any of its affiliates be liable for any additional tax, interest, or penalties
that may be imposed on any Participant by Section 409A or 457A of the Code or
any damages for failing to comply with Section 409A or 457A of the Code or any
similar state or local laws (other than for withholding obligations or other
obligations applicable to employers, if any, under Sections 409A and 457A of the
Code).

(b) Other Benefits. No Restricted Stock Units granted or paid out under the Plan
shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

(c) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of Restricted Stock Units to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Committee, regardless of when the instrument, certificate, or
letter evidencing the Restricted Stock Units is communicated to, or actually
received or accepted by, the Participant. In the event that the corporate
records (e.g., Committee consents, resolutions or minutes) documenting the
corporate action constituting the grant contain terms (e.g., exercise price,
vesting schedule or number of shares of Stock) that are inconsistent with those
in the Restricted Stock Unit Agreement as a result of a clerical error in
connection with the preparation of the Restricted Stock Unit Agreement, the
corporate records will control and the Participant will have no legally binding
right to the incorrect term in the Restricted Stock Unit Agreement.

(d) Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Restricted Stock Units granted under the Plan shall be and remain
subject to any incentive compensation clawback or recoupment policy currently in
effect or as may be adopted by the Board (or a committee or subcommittee of the
Board) and, in each case, as may be amended from time to time. No such policy
adoption or amendment shall in any event require the prior consent of any
Participant. No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement with the Company or any of
its Affiliates. In the event that a Restricted Stock Unit is subject to more
than one such policy, the policy with the most restrictive clawback or
recoupment provisions shall govern such Restricted Stock Unit, subject to
applicable law.

(e) Data Privacy. As a condition of receipt of any Restricted Stock Units, each
Participant explicitly and unambiguously consents to the collection, use, and
transfer, in electronic or other form, of personal data as described in this
Section 10(e) by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering, and managing the Plan and
Restricted Stock Units and the Participant’s

 

- 10 -



--------------------------------------------------------------------------------

participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Restricted Stock Units
(the “Data”). In addition to transferring the Data amongst themselves as
necessary for the purpose of implementation, administration, and management of
the Plan and Restricted Stock Units and the Participant’s participation in the
Plan, the Company and its Affiliates may each transfer the Data to any third
parties assisting the Company in the implementation, administration, and
management of the Plan and Restricted Stock Units and the Participant’s
participation in the Plan. Recipients of the Data may be located in the
Participant’s country or elsewhere, and the Participant’s country and any given
recipient’s country may have different data privacy laws and protections. By
accepting Restricted Stock Units, each Participant authorizes such recipients to
receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of assisting the Company in the implementation,
administration, and management of the Plan and Restricted Stock Units and the
Participant’s participation in the Plan. The Data related to a Participant will
be held only as long as is necessary to implement, administer, and manage the
Plan and Restricted Stock Units and the Participant’s participation in the
Plan. A Participant may, at any time, view the Data held by the Company with
respect to such Participant, request additional information about the storage
and processing of the Data with respect to such Participant, recommend any
necessary corrections to the Data with respect to the Participant, or refuse or
withdraw the consents herein in writing, in any case without cost, by contacting
his or her local human resources representative. The Company may cancel the
Participant’s eligibility to participate in the Plan, and in the Committee’s
discretion, the Participant may forfeit any outstanding Restricted Stock Units
if the Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.

(f) Participants Outside of the United States. The Committee may modify the
terms of any Restricted Stock Unit under the Plan made to or held by a
Participant who is then a resident, or is primarily employed or providing
services, outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that such Restricted Stock Unit shall
conform to laws, regulations, and customs of the country in which the
Participant is then a resident or primarily employed or providing services, or
so that the value and other benefits of the Restricted Stock Unit to the
Participant, as affected by non-U.S. tax laws and other restrictions applicable
as a result of the Participant’s residence, employment, or providing services
abroad, shall be comparable to the value of such Restricted Stock Unit to a
Participant who is a resident, or is primarily employed or providing services,
in the United States. A Restricted Stock Unit may be modified under this
Section 10(a) in a manner that is inconsistent with the express terms of the
Plan, so long as such modifications will not contravene any applicable law or
regulation or result in actual liability under Section 16(b) of the Exchange Act
for the Participant whose Restricted Stock Unit is modified. Additionally, the
Committee may adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Eligible Persons who are
non-U.S. nationals or are primarily employed or providing services outside the
United States.

 

- 11 -



--------------------------------------------------------------------------------

(g) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
of its Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Restricted Stock Units to the Participant, the Committee has the
right in its sole discretion to (i) make a corresponding reduction in the number
of shares of Stock subject to any portion of such Restricted Stock Units that is
scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Restricted Stock Units. In
the event of any such reduction, the Participant will have no right with respect
to any portion of the Restricted Stock Units that is so reduced or extended.

(h) No Liability of Committee Members. Neither any member of the Committee nor
any of the Committee’s permitted delegates shall be liable personally by reason
of any contract or other instrument executed by such member or on his or her
behalf in his or her capacity as a member of the Committee or for any mistake of
judgment made in good faith, and the Company shall indemnify and hold harmless
each member of the Committee and each other employee, officer, or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against all costs and
expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such Person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such Person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Persons may be entitled under the Company’s
certificate or articles of incorporation or bye-laws, each as may be amended
from time to time, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

(i) Payments Following Accidents or Illness. If the Committee shall find that
any Person to whom any amount is payable under the Plan is unable to care for
his or her affairs because of illness or accident, or is a minor, or has died,
then any payment due to such Person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such Person, or any other Person
deemed by the Committee to be a proper recipient on behalf of such Person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

(j) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of Bermuda without reference to the principles of
conflicts of laws thereof.

(k) Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access) to the extent permitted by applicable law.

 

- 12 -



--------------------------------------------------------------------------------

(l) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such
purposes. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Company, except that insofar as they may have
become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees and service
providers under general law.

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.

(n) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

*        *        *

 

- 13 -